Citation Nr: 0638241	
Decision Date: 12/08/06    Archive Date: 12/19/06

DOCKET NO.  04-42 008	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Buffalo, New York


THE ISSUE

Entitlement to service connection for peripheral neuropathy, 
to include as due to herbicide exposure or as secondary to 
service-connected diabetes mellitus type II.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

J. H. Nilon, Associate Counsel






INTRODUCTION

The appellant had active military service from December 1955 
to December 1975.

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from a May 2004  rating action in 
which the RO denied service connection for degenerative 
intervertebral disc disease and for peripheral neuropathy.  
The appellant filed a Notice of Disagreement (NOD) on both 
issues in July 2004, and the RO issued a Statement of the 
Case (SOC) in October 2004 (in which the RO expanded the 
claim as one for service connection for peripheral 
neuropathy, to include as secondary to type II diabetes 
and/or herbicide exposure.  

In December 2004, the appellant filed a substantive appeal 
(VA Form 9, Appeal to the Board of Veterans' Appeals) only as 
regard the claim for service connection for peripheral 
neuropathy; that same month the appellant filed a letter 
requesting that his claim for service connection for 
intervertebral disc disease be withdrawn from appeal.  Hence, 
the only claim on appeal is that set forth on the title page. 


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  As the appellant had Vietnam service during the Vietnam 
era, he is presumed to have been exposed to herbicides.

3.  There is no medical evidence that the appellant had 
peripheral neuropathy in service, or for many years 
thereafter, and there is no competent evidence of a nexus 
between any current peripheral neuropathy and military 
service, to include herbicide exposure therein.

4.  The most persuasive evidence on the question of whether 
is a medical nexus between service-connected diabetes 
mellitus type II and peripheral neuropathy weighs against the 
claim.  


CONCLUSION OF LAW

The criteria for service connection for peripheral 
neuropathy, to include as due to herbicide exposure or as 
secondary to service-connected diabetes mellitus type II, are 
not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 
3.309, 3.310(a), 3.313 (2005).  
 

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law. See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002). To 
implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003). The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom. 38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b). In addition, they define the 
obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c).

Considering the claim in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

The Board notes that the appellant did not submit a claim for 
service connection for peripheral neuropathy; rather, this 
issue emerged from a claim for service connection for 
diabetes mellitus type II (DM II) filed by the appellant in 
July 2003.  The RO sent the appellant a pre-rating letter in 
September 2003 informing him that to support a claim for 
service-connected compensation benefits, the evidence must 
show the following: an injury in military service or a 
disease that began in or was made worse during military 
service, or an event during military service that caused an 
injury or disease; the existence of a current physical or 
mental disability, as shown by medical evidence; and, a 
relationship between the current disability and an injury, 
disease, or event in military service.  The same letter 
informed the appellant that secondary service connection 
requires evidence of the claimed disability and evidence of a 
relationship between the claimed disability and a service-
connected condition.  Thereafter, the appellant underwent a 
VA medical examination for DM II during which the examiner 
recorded an impression of diabetic neuropathy, and the RO 
opened and adjudicated an inferred claim for secondary 
service connection.  The appellant had ample opportunity to 
respond prior to May 2004 rating decision on appeal.   
Therefore, the Board finds that the  appellant has received 
sufficient notice of the information and evidence needed to 
support a claim for service connection or for secondary 
service connection, and has been afforded ample opportunity 
to submit such information and evidence. 

The Board also finds that the pre-rating letter of September 
2003, referenced  above, and a post-decision RO notice letter 
in August 2004, together satisfy the statutory and regulatory 
requirement that VA notify a claimant what evidence, if any, 
will be obtained that the claimant, and what evidence, if 
any, will be obtained by VA.  See Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002) (addressing the duties imposed by 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  The August 
2004 letter advised the appellant of all the evidence of 
record to date, of the evidence that VA is responsible to 
obtain on behalf of a claimant (relevant records held by any 
Federal agency, to include military, VA, and Social Security 
Administration records), and the evidence that VA would make 
reasonable efforts to obtain on behalf of a claimant 
(relevant records not held by a Federal agency, such as 
private medical records and employment records).  The letter 
also asked the appellant to identify and provide the 
necessary releases for any medical providers from whom he 
wished VA to obtain additional evidence for consideration.  
The August 2004 letter specifically advised the appellant, 
"If you have any evidence in your possession that pertains 
to your claim, please send it to us."

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of: (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by VA that the claimant provide any evidence in 
the claimant's possession that pertains to the claim(s).  As 
explained above, all four content-of-notice requirements have 
been met in this case.

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) (West 2002), requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  In that case, the Court determined that VA had 
failed to demonstrate that a lack of such pre-adjudication 
notice was not prejudicial to the claimant.  

As indicated above, in the matter now before the Board, 
documents meeting the VCAA's notice requirements were 
provided to the appellant before and after the rating action 
on appeal.  However, the Board finds that any lack of full 
pre-adjudication notice in this appeal has not, in any way, 
prejudiced the appellant.  The Board notes that the Court has 
held that an error in the adjudicative process is not 
prejudicial unless it "affects a substantial right so as to 
injure an interest that the statutory or regulatory provision 
involved was designed to protect such that the error affects 
'the essential fairness of the [adjudication].'"  Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).   

The Board finds that, in this appeal, any delay in issuing 
section 5103(a) notice was not prejudicial to the appellant 
because it did not affect the essential fairness of the 
adjudication, in that his claim was fully developed and re-
adjudicated after notice was provided.  As indicated above, 
the appellant has been notified of what is needed to 
substantiate his claim, and has been afforded numerous 
opportunities to present information and/or evidence in 
support of his claims.  After the post-decision notice letter 
in August 2004-which substantially completed VA's notice 
requirements in this case-the appellant had ample 
opportunity to submit information and/or evidence before the 
RO's last adjudication of the claim in October 2004 (as 
reflected in the SOC).  Neither in response to the documents 
cited above, nor at any other point during the pendency of 
this appeal, has the appellant informed the RO of the 
existence of any evidence-in addition to that noted below-
that needs to be obtained prior to adjudication by the Board.  

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claims is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20.1102 (2005).

More recently, the Board notes that, on March 3, 2006, during 
the pendency of this appeal, the Court issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim (veteran status, existence of a disability, connection 
between the veteran's service and that disability, degree of 
disability, and effective date pertaining to the disability).  
In this case, as indicated above, the veteran's status is not 
at issue, and the RO has afforded the veteran notice that 
service connection requires establishing a current disability 
and a connection between such disability and either service 
or service-connected disability.  While the record does not 
show that the RO informed the appellant of degree of 
disability or effective date, on these facts, such omission 
is harmless.  Id..  Because the Board's decision herein 
denies service connection for the claimed disability, no 
disability rating or effective date is being assigned; 
accordingly, there is no possibility of prejudice to the 
appellant under the notice requirements of Dingess/Hartman.  

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the appellant.  The RO has obtained the appellant's 
service medical records and VA treatment record; the 
appellant has identified no other VA or non-VA entities 
having records that should be obtained prior to appellate 
review.  In connection with the claim, the appellant was 
afforded a VA examination; a report of that examination is of 
record  Significantly, neither the appellant nor his 
representative has identified, and the record does not 
otherwise indicate, any existing, pertinent evidence in 
addition to that identified above, that needs to be obtained.  
The Board also find that the record presents no basis for 
further development to create any additional evidence to be 
considered in connection with the claim on appeal.

Under these circumstances, the Board finds that the appellant 
is not prejudiced by the Board proceeding, at this juncture, 
with an appellate decision on the claim on appeal.  

II.  Analysis

Service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated in the 
line of duty while in the active military, naval, or air 
service.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2005).  Service connection may be established for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d). 

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975 shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  See 38 C.F.R. §§ 3.307(a)(6)(iii), 
3.313 (2005).  

If a veteran was exposed to a herbicide agent during active 
service, acute and subacute peripheral neuropathy are among 
the identified diseases that shall be service-connected if 
the requirements of 38 C.F.R. § 3.307(a)(6) are met, even 
though there is no record of such disease during service, 
provided further that the rebuttable presumption provisions 
of 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. 
§ 3.309(e).  For peripheral neuropathy, specifically, the 
disease must become manifest within one year after the 
claimant's last exposure to herbicides in service.  38 C.F.R. 
§ 3.307(a)(6)(ii).  

Notwithstanding the presumptive provisions, service 
connection for claimed residuals of exposure to AO also may 
be established by showing that a disorder resulting in 
disability is, in fact, causally linked to such exposure.  
See Brock v. Brown, 10 Vet. App. 155, 162-64 (1997); Combee 
v. Brown, 34 F.3d 1039, 1044 (Fed. Cir. 1994), citing 
38 U.S.C.A. §§ 1113 and 1116, and 38 C.F.R. § 3.303.  e.

Considering the evidence of record in light of the above, the 
Board finds that the record presents no basis for a grant of 
service connection for peripheral neuropathy on the basis of 
herbicide exposure.  

The veteran had Vietnam service during the Vietnam era; 
hence, he is presumed to have been exposed to herbicides.  
That notwithstanding, there is no evidence of a nexus between 
such presumed herbicide exposure-or, for that matter, any 
other incident of service-and peripheral neuropathy.  

In this case, peripheral neuropathy was not shown in service, 
or for many years thereafter.  Thus, even assuming, arguendo, 
that presumptive service connection for acute or subacute 
peripheral neuropathy (determined to be associated with 
herbicide exposure) is available to this appellant, there is 
no evidence that any such condition was manifest within the 
first post-service year-much less within the first year 
after his last herbicide exposure in Vietnam.  The record 
also includes no competent opinion establishing a medical 
relationship between any current peripheral neuropathy and 
any incident of service, to include herbicide exposure.  A 
January 2004 VA examiner diagnosed, inter alia, early 
peripheral neuropathy.  However, neither that physician nor 
any other physician has related that condition to service, to 
include any herbicide exposure therein, and neither the 
appellant nor his representative has presented, identified, 
or even alluded to the existence of any such opinion.

Service connection also may be granted for disability that is 
proximately due to or the result of a service-connected 
disability.  See 38 C.F.R. § 3.310(a) (2005).  The 
controlling regulation has been interpreted to permit a grant 
of service connection not only for disability caused by a 
service-connected disability, but for the degree of 
disability resulting from aggravation of a nonservice-
connected disability by a service-connected disability.  See 
Allen v. Brown, 7 Vet. App. 439, 448 (1995).  When service 
connection is thus established for a secondary condition, the 
secondary condition shall be considered a part of the 
original condition.  See 38 C.F.R. § 3.310(a) (2002); Harder 
v. Brown, 5 Vet. App. 183, 187 (1993). 

The appellant also seeks service connection for peripheral 
neuropathy as secondary to service-connected DM II.  While 
the record shows that service connection for DM II has been 
established, there is no persuasive medical evidence of a 
nexus between DM II any current peripheral neuropathy.

The January 2004 VA medical examiner  noted impressions of 
borderline DM II with early peripheral neuropathy, based on 
the appellant's report of numbness and transient pain in the 
lower extremities.  Thereafter, VA clinical notes dated in 
August 2004 and October 2004 show that there was an ongoing 
question whether the appellant's symptoms were manifestations 
of diabetic neuropathy versus venous claudication.  While 
these records-particularly, the January 2004 assessment-may 
suggest a possible relationship between neuropathy and 
diabetes, the Board emphasizes that neither record includes 
an actual medical diagnosis of diabetic neuropathy of record.

The appellant underwent VA examination of the peripheral 
nerves in April 2004, specifically for the purpose of 
obtaining medical opinion as to the relationship of 
peripheral neuropathy to DM II.  The examiner reviewed the 
claims file, examined the appellant, and noted his clinical 
findings in detail.  The examiner stated an opinion that it 
is not at least as likely as not that the symptoms described 
by the appellant are secondary to DM II.  In support of his 
opinion, the examiner pointed out that the appellant's 
symptoms did not follow the stocking-and-glove pattern of 
diabetic neuropathy.  The examiner also noted that the 
appellant's symptoms first appeared prior to the diagnosis of 
diabetes, whereas nerve damage associated with diabetes 
generally results from years of exposure to elevated glucose 
levels in the system. 

The findings of a physician are medical conclusions that the 
Board cannot ignore or disregard.  Willis v. Derwinski, 1 
Vet. App. 66 (1991).  However, the Board is free to assess 
medical evidence and is not obligated to accept a physician's 
opinion.  Wilson v. Derwinski, 2 Vet. App 614 (1992).  As 
true with any piece of evidence, the credibility and weight 
to be assigned to these opinions are within the province of 
the Board as adjudicators.  Guerrieri v. Brown, 4 Vet. App. 
467, 470-71 (1993).  

The Board is obligated to analyze the credibility and 
probative value of all evidence, account for the evidence 
that it finds persuasive or unpersuasive, and provide reasons 
for its rejection of any material evidence favorable to the 
veteran.  Meyer v. Brown, 9 Vet. App. 425 (1996); Eddy v. 
Brown, 9 Vet. App. 52 (1996); Gabrielson v. Brown, 7 Vet. 
App. 36 (1994); Masors v. Derwinski, 2 Vet. App. 181 (1992); 
Wilson v. Derwinski, 2 Vet. App. 614,618 (1992); Hatlestad v. 
Derwinski, 1 Vet. App. 164 (1991).

For the reasons set forth below, the Board finds that the 
opinion of the April 2004 VA examiner (i.e., that it is not 
at least as likely as not that the appellant has diabetic 
neuropathy) is more probative than the January 2004 VA 
examiner's impression of early diabetic neuropathy.

First, the January 2004 examiner provided a simple 
assessment, without any supporting rationale, whereas the 
April 2004 VA examiner provided detailed reasoning underlying 
his opinion.  In assessing evidence such as medical opinions, 
the failure of the physician to provide a basis for his 
opinion goes to the weight or credibility of the evidence in 
the adjudication of the merits.  Hernandez-Toyens v. West, 11 
Vet. App. 379, 382 (1998).  In fact, a bare conclusion, even 
one reached by a health care professional, is not probative 
without a factual predicate in the record.  Miller v. West, 
11 Vet. App. 345, 348 (1998).  The Board finds that the 
January 2004 examination report, which is unsupported by any 
clinical rationale, is less probative than the April 2004 
examination report, which includes the examiner's stated 
reasoning. 

Second, greater weight may be placed on one physician's than 
another's depending on factors such as the reasoning employed 
by the physicians and whether or not (and the extent to 
which) they reviewed prior clinical records and other 
evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  
Further, one of the factors for assessing the probative value 
of a medical opinion is the physician's access to the claims 
file.  Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  The 
April 2004 examiner had access to the VA medical records and 
to the claims file, which includes the appellant's service 
medical records and his claims history.  Conversely, the 
January 2004 VA examiner expressly did not have access to the 
claims file, and the January 2004 examination report does not 
show that the examiner researched the appellant's complete 
medical history as did the April 2004 examiner.  

Third,  the January 2004 VA examination was a diabetes 
examination presumably conducted by an endocrinologist, 
whereas the April 2004 VA examination was a peripheral nerves 
examination conducted by a neurologist.  The Board notes that 
a medical professional is not competent to opine as to 
matters outside his scope of expertise.  See LeShore v. 
Brown, 8 Vet. App. 406 (1995) citing Layno v. Brown, 6 Vet. 
App. 465, 469 (1995).  In this case, the opinion of a 
neurologist is more probative than that of an endocrinologist 
in determining the existence and etiology of a neuropathy-a 
neurological disability.  On a related point, it appears that 
the January 2004 examiner conducted no specific neurological 
tests to identify the  presence of neuropathy, but simply 
accepted the appellant's self-reported symptoms.   In 
contrast, the April 2004 examiner actually conducted a 
neurological examination of the appellant

Thus, notwithstanding any arguments to the contrary, the 
Board finds that the April 2004 VA medical opinion-that 
weighs against the claim-the most probative evidence on the 
question of medical nexus.   

In addition to the medical evidence, the Board has considered 
the appellant's assertions that he currently has diabetic 
neuropathy.  However, there is no medical evidence that the 
appellant has ever been specifically diagnosed with diabetic 
neuropathy (the January 2004 VA medical examiner provided an 
"impression" but not an actual diagnosis), and as noted 
above the most competent medical evidence argues against 
diabetic neuropathy.  The Board notes that the appellant 
certainly is competent to report his own symptoms and 
observations (see, e.g., Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993)).  However, this case turns on questions of 
diagnosis and etiology, matters which are within the province 
of medical professionals.  Jones v. Brown, 7 Vet. App. 134, 
137-38 (1994).  As a lay person without the appropriate 
medical training or expertise, the appellant is not competent 
to render a probative (i.e., persuasive) opinion on such 
medical matters.  See Bostain v. West, 11 Vet. App. 124, 127 
(1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").  As his assertions in this 
regard have no probative value, he also is not competent to 
controvert competent and persuasive medical opinion on the 
basis of his assertions, alone.

For all the foregoing reasons, the Board determines that the 
claim for service connection for peripheral neuropathy, to 
include as due to herbicide exposure or as secondary to 
service-connected DM II, must be denied.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine; however, as the preponderance 
of the evidence is against the claim, that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for peripheral neuropathy, to include as 
due to herbicide exposure or as secondary to service-
connected diabetes mellitus type II, is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


